149 F.3d 1228
128 Ed. Law Rep. 67
COUNTY OF LEWIS;  Don Fortney;  Thomas F. Myers, Plaintiffs-Appellees,v.John D. ALLEN, Defendant,andNez Perce Tribe;  Nez Perce Tribal Court;  Judges of the NezPerce Tribal Court, Defendants-Appellants.
No. 94-35979.
United States Court of Appeals,Ninth Circuit.
July 31, 1998.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, County of Lewis v. Allen and Nez Perce Tribe, 141 F.3d 1385 (9th Cir.1998), amended May 5, 1998 and July 24, 1998, is withdrawn.